UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7569



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VIRGIL AVERY WITHERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-00-122-BO, CA-01-987-5-BO)


Submitted:   January 27, 2003          Decided:     February 10, 2003


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virgil Avery Withers, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virgil Avery Withers seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and conclude for the reasons

stated    by   the   district   court       that   Withers   has   not   made   a

substantial showing of the denial of a constitutional right.                See

United    States     v.   Withers,   Nos.     CR-00-122-BO;    CA-01-987-5-BO

(E.D.N.C. July 31, 2002).        Accordingly, we deny a certificate of

appealability and dismiss the appeal.               See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                        2